                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

HERITAGE FAMILY CHURCH, INC.,       )
et al.,                             )
                                    )
                     Plaintiff,     )
v.                                  )               Case No. 18-1259-EFM-KGG
                                    )
KANSAS DEPARTMENT OF                )
CORRECTIONS, et al.,                )
                                    )
               Defendants.          )
___________________________________ )

                    MEMORANDUM & ORDER ON
              DEFENDANTS’ MOTION TO STAY DISCOVERY

      Now before the Court is Defendants’ Motion to Stay Discovery. (Doc. 20.)

For the reasons set forth below, the undersigned Magistrate Judge GRANTS

Defendants’ motion.

                                 BACKGROUND

      Plaintiffs have filed their Verified Complaint For Injunctive Relief, which

includes allegations that Defendants are violating the incarcerated Plaintiff’s rights

to free exercise of religion, speech, and assembly under state and federal

Constitutions. (See generally Doc. 1.) The facts of this case were summarized by

the District Court in its Memorandum & Order (Doc. 23) denying Plaintiffs’

Motion for Temporary Restraining Order and/or Preliminary Injunction (Doc. 6).

That factual summary is incorporated herein by reference. (Doc. 23, at 2-5.)


                                          1 
 
      Currently pending before the District Court in this matter are dispositive

motions filed by Defendant Kansas Department of Corrections (Doc. 17) and

Defendant Joe Norwood (Doc. 18). Defendants have filed the present motion

(Doc. 20), seeking an Order staying discovery pending a ruling by the District

Court on the pending dispositive motions.

                                   DISCUSSION

      “The decision to stay discovery and other pretrial proceedings is firmly

vested in the sound discretion of the trial court.” Toney v. Harrod, No. 15-3209-

EFM-TJJ, 2018 WL 5830398, at *1 (D. Kan. Nov. 7, 2018) (citing Pet Milk Co. v.

Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM, 2007

WL 2071770, at *2 (D. Kan. July 16, 2007)). That stated, Tenth Circuit has

concluded that “the right to proceed in court should not be denied except under the

most extreme circumstances.” Commodity Futures Trading Comm'n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983). Thus, the District of

Kansas generally does not favor staying discovery pending a ruling on a

dispositive motion. McCoy, 2007 WL 2071770, at *2.

      Even so, “a stay pending a ruling on a dispositive motion is appropriate

where the case is likely to be finally concluded as a result of the ruling, where the

facts sought through the remaining discovery would not affect the ruling on the


                                           2 
 
pending motion, or where discovery on all issues in the case would be wasteful and

burdensome.” Toney, 2018 WL 5830398, at *1. See also Citizens for Objective

Public Educ. Inc. v. Kansas State Bd. of Educ., No. 13-4119–KHV, 2013 WL

6728323, *1 (D. Kan. Dec.19, 2013); see also Kutilek v. Gannon, 132 F.R.D. 296,

297–98 (D. Kan. 1990). Also, a stay is appropriate when the party requesting it

has filed a dispositive motion asserting absolute or qualified immunity. Id., at *2.

      As discussed above, there are motions pending before the District Court in

which Defendants argue, in part, that Plaintiffs’ Complaint should be dismissed

based on Defendants’ Eleventh Amendment immunity. (See Docs. 17, 19.) On the

issue of immunity, Plaintiffs argue they are requesting injunctive relief and that

“these Defendants are not entitled to qualified immunity, as they are violating

Plaintiffs’ First Amendment rights to free exercise of religion – a clearly

established constitutional right.” (Doc. 21, at 14.)

      “[W]hen immunity is asserted by dispositive motion, a stay of discovery is

appropriate pending a ruling on the immunity issue.” Garrett’s Worldwide

Enterprises, LLC, et al. v. U.S., No. 14-2281-JTM, 2014 WL 7071713, at *1 (D.

Kan. Dec. 12, 2014). Defendants argue that

             [u]nder the Wolf factors, a stay of discovery is
             appropriate because a ruling on the Motion to Dismiss
             will conclude Plaintiffs’ claims against KDOC and
             Secretary Norwood, neither of which is a proper
             Defendant herein. Discovery will not provide any
             information that could possibly affect the outcome of the
                                          3 
 
             ruling on the issues raised in the Motions to Dismiss,
             which are questions of law, not fact.

(Doc. 20, at 5.) The Court acknowledges Plaintiffs’ argument that facts sought

through discovery could affect the outcome of the dispositive motion. (Doc. 21, at

14-15.) The Court finds this argument to be conclusory, however, as Plaintiffs do

not provide any indication of how this may be true. As such, Defendants’

requested stay is GRANTED until the District Court rules on Defendants’

dispositive motions. In reaching this determination, the Court makes no inference

or findings as to the potential validity of Defendants’ qualified immunity defense.



      IT IS THEREFORE ORDERED that Defendants’ Motion to Stay

Discovery (Doc. 20) is GRANTED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 17th day of December, 2018.



                                       S/KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge




                                         4 
 
